                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



CAROLYN D. HOLLOWAY,          )                     CASE NO.1:18CV1794
                              )
              Plaintiff,      )                     JUDGE CHRISTOPHER A. BOYKO
                              )
          vs.                 )
                              )
JTM CAPITAL MANAGEMENT, LLC., )                     OPINION AND ORDER
                              )
              Defendant.      )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Plaintiff Carolyn Holloway’s (“Holloway”)

Application to Clerk for Entry of Default Against JTM Capital Management LLC. (“JTM”)

(ECF # 4). For the following reasons, the Court declines to enter default against JTM.

       On June 28, 2018, Holloway filed her Complaint in Cuyahoga County Court of Common

Pleas, alleging four claims against JTM. Holloway asserted two claims for violation of the Fair

Credit Reporting Act, one claim for violation of the Fair Debt Collection Practices Act and one

claim for violation of the Ohio Consumer Sales Practices Act. On August 3, 2018, JTM

removed the case to federal court and on August 10, 2018, JTM moved for dismissal of the Fair

Debt Collection Practices Act and Ohio Consumer Sales Practices Act claims. JTM did not

move on Holloway’s two claims under the Fair Credit Reporting Act and did not file an Answer.

       On September 7, 2018, Holloway filed her Application for Entry of Default, contending
JTM is in default on Holloway’s Fair Credit Reporting Act claims because JTM never moved on

those claims and never filed a timely Answer responding to the claims. JTM argues that its

Motion to Dismiss suspends all responsive pleading requirements, including its obligation to

respond to the Fair Credit Reporting Act claims, until such time as the Court rules on the Motion

to Dismiss.

       Although there is no binding precedent on this issue, the greater weight of authority

supports the conclusion that a partial motion to dismiss suspends the time to Answer on those

claims that are not the subject of the motion. Although Fed. R. Civ. P. 12(a) is silent in this

circumstance, several courts that have considered the issue found the response time is suspended

on all claims when a defendant moves to oppose some but not all claims in a complaint. See

Compton v. City of Harrodsburg, Ky., 287 F.R.D. 401, 402 (E.D. Ky. 2012) (“...the majority of

federal courts that have addressed the issue have held that filing a partial motion to dismiss does

indeed extend the time to file a responsive pleading with respect to all claims, including those

not addressed in the motion.”). Citing 5B Wright & Miller, Federal Practice and Procedure §

1346 (3d ed.) (“[T]he weight of limited authority on this point is to the effect that the filing of a

motion that only addresses part of a complaint suspends the time to respond to the entire

complaint, not just to the claims that are the subject of the motion.”). See also Gortat v. Capala

Bros., Inc., 257 F.R.D. 353, 366 (E.D.N.Y. 2009), Finnegan v. Univ. of Rochester Med. Ctr., 180

F.R.D. 247, 249-250 (W.D.N.Y. 1998) and Gamble v. Boyd Gaming Corp., 2014 WL 1331034,

*2 (D. Nev. Apr. 1, 2014).

       The Court adopts this holding as it has the beneficial effect of avoiding piecemeal

pleadings. Furthermore, as the court in Compton noted “...requiring parties to file responsive


                                                  2
pleadings in a piecemeal fashion would undoubtedly create ‘duplicative sets of pleadings in the

event that the Rule 12(b) motion is denied’ and would ‘cause confusion over the proper scope of

discovery during the motion's pendency.’” Compton at 402, quoting 5B Wright & Miller,

Federal Practice and Procedure § 1346 (3d ed.).

       Therefore, the Court declines to enter default against JTM.

       IT IS SO ORDERED.




                                        s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge




                                               3
